Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CARBON ADDITIVES FOR DIRECT COATING OF SILICON-DOMINANT ANODES

Examiner: Adam Arciero	SN: 16/681,571	Art Unit: 1727	August 3, 2022

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on March 22, 2022 has been entered. Claims 10-12 and 17-23 are currently pending. Claim 10 has been amended. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claims 10-12 and 17-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10-12 and 17-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements. See MPEP § 2172.01. The omitted elements are: The carbonization characteristics and the particular performance criteria as well as the pre-determined range of the loading of the coating. 

Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103(a) as being unpatentable over Park et al. and Huang et al. on claims 10-12, 17 and 19 are maintained.
Claims 10-12, 17, 19 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2014/0170482 A1) in view of Huang et al. (US 2012/0219852 A1), as evidenced by Chang et al. (US 2011/0065000 A1).
As to Claims 10-11, Park ‘482 discloses a method, comprising: a composition comprising a silicon-dominated anode active material a carbon-based binder; and a carbon-based additive (paragraphs [0063], [0083], [0088] and [0090]). The carbon-based binder and/or the carbon-based additive (such as Super-P) intrinsically comprise their respective carbonization characteristics that meet particular performance criteria given that the materials of the prior art and the claimed invention are the same. See MPEP 2112. Park ‘482 further discloses wherein the composition is formed on a current collector foil and then undergoes pyrolysis at a temperature with a lower limit of “about 900 ºC” which overlaps with less than 850 ºC, to form a directly coated anode (paragraphs [0082-0097]). Park further discloses wherein the composition can be coated onto an aluminum foil (which reads on the claimed coating performed at a loading within a predetermined range) and then pyrolyzed (paragraph [0063]), and one of ordinary skill in the art would realize that the aluminum foil can function as a current collector for a silicon dominated anode, as evidenced by Chang et al. (paragraphs [0039-0040, 0052]). The courts have held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05, I. In addition, the courts have held that generally, differences in temperature will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating such temperature is critical. See MPEP 2144.05, II, A. Park ‘482 discloses of a silicon-carbon anode composite material that provides silicon in an amount of less than about 90 wt% after pyrolysis (paragraph [0055]). This range is very close to the claimed range of more than 90%. The courts have held that a prima facie case of obviousness exist where the claimed ranges do not overlap with the prior art but are merely close. See MPEP 2144.05, I. At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the method of Park ‘482 to pyrolyze the anode mixture at a temperature less than 850ºC and to provide silicon in the claimed amount because Park ‘482 teaches that wrinkle free films can be formed and delamination is prevented (paragraph [0098]).
However, Huang et al. teaches of an anode composition comprising a silicon active material in an amount of 80-98 wt%; a carbon additive mixture comprising about 3-7wt%; and a carbon binder comprising an amount of 5-30 wt%; and an amount of a carbon-based binder from 1-15 wt% (paragraphs [0011]-[0015]). These ranges overlap with the claimed ranges. At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the amounts of active material, carbon additive, and carbon binder of the anode of Park et al. to read on the claimed amounts because Huang et al. teaches that a battery which has a stable cycle performance and can be used in an electric vehicle can be provided (Fig. 3 and paragraphs [0010] and [0029]).  Furthermore, the courts have held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05, I.  
As to Claim 12, Park ‘482 discloses wherein the anode is formed by being directly coated onto a current collector (paragraph [0091]).
As to Claim 17, Park ‘482 discloses using Super-P as a conductive additive (paragraph [0063]).
As to Claim 19, Park ‘482 discloses wherein the anode active material comprises PAI (paragraph [0090]).
As to Claims 21-22, Park discloses wherein the slurry is dried before pyrolyzing to remove the solvent (which reads on less than 15% residual solvent) (paragraphs [0012, 0051, 0093]).
As to Claim 23, Park discloses wherein the film can calendared (paragraph [0091]). In addition, one of ordinary skill in the art would realize there are a finite number of options for calendaring the film (before, during, or after pyrolysis) and the courts have held that a person having ordinary skill in the art would have god reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense. See KSR, MPEP 2143, I, E. At the time of the invention, it would have been obvious to one of ordinary skill in the art to try the calendaring process before pyrolysis because Park teaches that wrinkle free films can be formed and delamination is prevented (paragraph [0098]).

The claim rejections under 35 U.S.C. 103(a) as being unpatentable over Park et al., Huang et al. and Abdelsalam on claim 18 is maintained.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2014/0170482 A1) in view of Huang et al. (US 2012/0219852 A1) as applied to claims 10-12, 17, 19 and 21-23 above and in further view of Abdelsalam et al. (US 2015/0004488 A1).
As to Claims 8 and 18, Park ‘482 does not specifically disclose the claimed surface area of the carbon material.
However, Abdelsalam et al. teaches of an anode composition comprising a carbon additive with a surface area in excess of 50 m2/g (paragraph [0125]).  This range overlaps with the claimed range.  The courts have held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05, I.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the surface area of the carbon additive of modified Park ‘482 to fall within the claimed range because Abdelsalam et al. teaches that an anode material with a high capacity is provided (paragraph [0009]).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2014/0170482 A1) in view of Huang et al. (US 2012/0219852 A1) as applied to claims 10-12, 17, 19 and 21-23 above and in further view of Loveridge et al. (US 2014/0335410 A1).
As to Claim 20, modified Park does not specifically disclose the loading of the anode active material.
However, Loveridge teaches of an anode composition comprising silicon and carbon wherein the electrode loading is from 1-6 mg/cm2 (paragraphs [0001, 0114, 0131]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the loading of the anode material of modified Park to comprise the claimed amount because Loveridge teaches that an electrode with improved cycle life can be achieved (paragraph [0179]).

Response to Arguments
Applicant's arguments filed March 22, 2022 have been fully considered but they are not persuasive.
Applicant's arguments with respect to the claims have been considered but are not persuasive. 
Applicant’s principle arguments are:
a) Claim 10 now recites the newly added limitations and is therefore patentable over the prior art rejections (claim 10).

In response to Applicant’s arguments, please consider the following comments:
a) Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/Examiner, Art Unit 1727